Per Curiam.
Petitioner, Leo Grant Kissinger, a prisoner in the Indiana State Prison, Michigan City, Indiana, has submitted to the clerk of this Court a purported application for a writ of habeas corpus. Petitioner was convicted of safe burglary and sentenced to the Indiana State Prisión for a term of five to ten years. The conviction was appealed to this Court and the judgment of the trial court was affirmed. Blume [and Kissinger] v. State (1963), 244 Ind. 121, 189 N. E. 2d 568. Subsequently, the petition for rehearing was denied.
This court has no jurisdiction to entertain applications for writs of habeas corpus. Jones v. Dowd, Warden (1941), 219 Ind. 114, 37 N. E. 2d 68. The documents heretofore submitted to the clerk of this Court by the petitioner are therefore ordered stricken from the records of the Clerk’s office.
Note. — Reported in 193 N. E. 2d 63.